DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
With respect to claim 1, the examiner respectfully submits that the combination of Fleury, Wu, and Fowles would have taught and suggested to one of ordinary skill in the art the addition of the clip to further secure the cap to the sidewall. 
With respect to claim 13, the examiner respectfully submits that the combination of Fleury, Wu, and Poms would have taught and suggested to one of ordinary skill in the art the addition of the annular groove to further secure the sensor housing to the fire hydrant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-10, 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it’s not clear what “a void” refers to. The specification does not define any “void”. Further clarification is respectfully requested.
Regarding claim 13, the specification only discloses that “an annular groove 252 can be formed between the inner surface 248 of the threaded flange 242 and an outer surface 234 of the housing cavity.” However, it’s not clear whether the specification supports the recitation of “the annular groove configured to receive a top end of the wet barrel hydrant” in the claim. Also, it would seem that the top end of the wet barrel hydrant 186 is on the outer circumferential region of the pressure sensor assembly and does not seem to mate with the annular groove 252 (see Fig. 4). Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. .
Regarding claim 1, Fleury teaches an outer housing for a pressuring monitoring system comprising: a sidewall shell (i.e., hydrant collar portion with threading 12) (see Fig. 5) defining a sidewall top end, a sidewall bottom end opposite the sidewall top end (i.e., the collar portion has top end and bottom end) (see Fig. 5), a sidewall inner surface extending from the sidewall top end to the sidewall bottom end and defining a void (i.e., the space of the hydrant collar occupied by the enclosure 110) (see Fig. 5), and an axis extending centrally through the sidewall shell from the sidewall top end to the sidewall bottom end (i.e., central longitudinal axis of the nozzle cap) (see Fig. 9), the sidewall shell further defining an annular inner sidewall projection extending from the sidewall top end (i.e., the hydrant threading 12) (see Fig. 5), the sidewall inner surface defining a ridge extending radially inward (i.e., end portion of the hydrant collar towards the hydrant body forms an inward ridge) (see Fig. 5); and a cap mounted to the sidewall shell (i.e., nozzle cap 15) (see Fig. 5), the cap defining an inner cap surface (i.e., nozzle cap has an inner surface) (see Fig. 9), an outer cap surface (i.e., nozzle cap has an outer surface) (see Fig. 9), a cap bottom end (i.e., nozzle cap has a bottom portion) (see Fig. 9); and an annular cap recess (i.e., threading 21) (see Fig. 5), wherein the annular inner sidewall projection engages the annular cap recess (i.e., nozzle cap 15 is attached by threading 21 to the hydrant threading 12 of the fire hydrant 58) (see Fig. 9); but does not explicitly teach the annular cap recess extending into the cap at the cap bottom end between the outer cap surface and the inner cap surface, wherein the annular inner sidewall projection engages the annular cap recess; and that the cap defining a clip extending from the cap bottom end into the void, the clip defining a clip engagement surface distal to the cap bottom end and extending radially outward, the clip engagement surface configured to engage the ridge to couple the cap to the sidewall shell. 

Regarding the clip, Fleury as modified by Wu as disclosed above does not directly or explicitly teach the clip. However, Fowles teaches defining a clip extending from the cap bottom end into the void, the clip defining a clip engagement surface distal to the cap bottom end and extending radially outward, the clip engagement surface configured to engage the ridge to couple the cap to the sidewall shell (i.e., rammed protrusion 49 cooperates with port connector including portion snap 124 having a flange 130  extending around its outer surface and a generally circular tapered finger 132) (see Fig. 3). In view of the teaching of Fowles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured additional attachment features in order to provide a secure and fluid tight seal between the cap and the housing body that is easily removable for convenient maintenance purposes. 
Regarding claim 3, Fleury teaches an annular outer sidewall projection extending from the top end of the sidewall shell, the annular outer sidewall projection positioned radially outward from the annular inner sidewall projection (i.e., hydrant collar portion having a flange portion between the threading 12 and the hydrant) (see Fig. 5).
Regarding claim 4, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that the annular inner sidewall projection defines a height that is greater than a 
Regarding claim 7, Fleury teaches that the sidewall shell defines a first annular sidewall mounting ledge extending radially inward from the annular inner sidewall projection (i.e., hydrant collar portion having a flange portion between the threading 12 and the hydrant) (see Fig. 5); the cap defines a first annular cap mounting shoulder extending radially inward from the annular cap recess (i.e., bottom portion of nozzle cap 15) (see Fig. 5); and the first annular cap mounting shoulder is configured to engage the first annular sidewall mounting ledge (see Fig. 5). 
Regarding claim 9, Fleury teaches that the annular inner sidewall projection defines a slanted sidewall projection surface and the annular cap recess defines a slanted cap recess surface configured to confront the slanted sidewall projection surface (see Fig. 5 and 9). 
Regarding claim 10, Fleury teaches that the annular inner sidewall projection defines either a rectangular cross-sectional shape and or a triangular cross-sectional shape (see Fig. 5 and 9). 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Poms et al. (U.S. Pat. No. 5,072,750) (hereafter Poms).
Regarding claim 13, Fleury teaches a pressure monitoring system for a wet barrel hydrant comprising: a pressure sensor assembly (i.e., leak detector 100) (see Fig. 5) comprising a pressure sensor (i.e., vibrations sensors 150) (see Fig. 5) and a connector (i.e., mating 
Regarding the engagement of the annular cap recess, Wu teaches a sensor assembly having an annular cap recess defined between the inner cap surface and outer cap surface (i.e., cover portion 258 having a recess around the periphery of the bottom end of the cover portion 258) (see Fig. 12 and 13), the sidewall shell comprising an annular inner sidewall projection engaging the annular cap recess of the cap (i.e., protrusion of housing 22 that engages with the recess of the cover portion 258) (see Fig. 12 and 13). In view of the teaching of Wu, it would 
Regarding the annular groove, Fleury as modified by Wu as disclosed above does not directly or explicitly teach the annular groove. However, Poms teaches that the mounting flange is spaced from the connector to define an annular groove therebetween, the annular groove configured to receive a top end of the wet barrel hydrant (i.e., septum like plate 11 is provided an annular groove 17 into which fits a packing ring 18, which is then coupled to the flow spigot 4) (see Fig. 1 and 2). In view of the teaching of Poms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an annular groove or any coupling features in order to further secure the sensor housing to the hydrant. 
Regarding claim 14, Fleury teaches an antenna configured to send a signal representative of pressure data measured by the pressure sensor, wherein the antenna is mounted to the cap (i.e., antenna 120) (see Fig. 5). 
Regarding claim 15, Fleury teaches a main PCB connected to the pressure sensor and configured to process the pressure data measured by the pressure sensor (i.e., DSP board 3137) (see Fig. 14). 
Regarding claim 16, Fleury teaches that the sidewall shell extends vertically to a first elevation that is less than a second elevation of the antenna; and the annular inner sidewall projection extends to the first elevation (i.e., the hydrant threading 12 extends along the hydrant collar portion) (see Fig. 5). 
Regarding claim 17, Fleury teaches that the sidewall shell further comprises an annular outer sidewall projection; and the annular outer sidewall projection extends to a third elevation . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Stiatti et al. (Pub. No. US 2011/0197975) (hereafter Stiatti)
Regarding claim 5, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that an inner surface of the annular outer sidewall projection abuts the outer cap surface of the cap. However, Stiatti teaches that an inner surface of the annular outer sidewall projection abuts an outer surface of the cap (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Regarding claim 6, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that the cap defines an annular outer cap projection extending from the cap bottom end between the annular cap recess and the outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess. However, Stiatti teaches that the cap defines an annular outer cap projection extending from the cap bottom end between the annular cap recess and the outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Arnst et al. (U.S. Pat. No. 9,576,754) (hereafter Arnst)
Regarding claim 8, Fleury as disclosed above does not directly or explicitly teach that the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap mounting shoulder is configured to engage the second annular sidewall mounting ledge. However, Arnst teaches that the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap mounting shoulder is configured to engage the second annular sidewall mounting ledge (i.e., bottom edge 130 is insertable and fixable in a channel 136 and bottom edge 134 is insertable and fixable in a channel 138) (see Fig. 5A-B). In view of the teaching of Arnst, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to prevent the over-tightening of the cap onto the shell body of the hydrant.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Bost (U.S. Pat. No. 9,388,554) (hereafter Bost). 
Regarding claim 12, Fleury as disclosed above does not directly or explicitly teach that the sidewall shell comprises a metal material and the cap comprises a plastic material. However, Bost teaches that the sidewall shell comprises a metal material and the cap comprises a plastic material (i.e., collar 12 may be formed from a metal and cap 104 may be .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Fowles et al. (U.S. Pat. No. 7,425,209) (hereafter Fowles).
Regarding claim 18, Fleury teaches an outer housing for a pressure monitoring system comprising: a sidewall shell (i.e., nozzle cap 15) (see Fig. 9) defining an inner sidewall surface (i.e., nozzle cap has an inner surface) (see Fig. 9) and an outer sidewall surface (i.e., nozzle cap has an outer surface) (see Fig. 9), the sidewall shell further defining an axis extending centrally therethrough (i.e., central longitudinal axis of the nozzle cap) (see Fig. 9) and an annular outer sidewall projection (i.e., outer surface of nozzle cap 15) (see Fig. 5), a cap mounted to the sidewall shell (i.e., antenna enclosure 320) (see Fig. 9), the cap defining an annular outer cap surface, the annular outer cap surface defining an annular notch formed therein, the annular outer sidewall projection extending alongside the annular outer cap surface (i.e., joining portion 335) (see Fig. 9); and a packing received in the annular notch and engaging the outer sidewall projection and to create a watertight seal between the annular outer sidewall projection and the annular outer cap surface (i.e., antenna enclosure gasket 340) (see Fig. 9); but does not explicitly teach the particular details of the annular flange, annular sidewall mounting ledge, mounting shoulder and clip. 
Regarding the details of the coupling between the shell and the cap, Fowles teaches a locking configuration including an annular flange extending from the inner sidewall surface and having a top flange end and a bottom flange end, the flange defining an annular sidewall 
Regarding claim 19, Fleury teaches that the packing is an O-ring (i.e., antenna enclosure gasket 340) (see Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Tran M. Tran/Examiner, Art Unit 2855